Citation Nr: 0928398	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disorder, to include degenerative disc disease status 
post laminectomy, degenerative arthritis, and chronic 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The Veteran's active service extended from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder reflects that the Veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  A 
VA examination report of January 1977 indicated that the 
worked as a heavy laborer until his back prevented him from 
working any further and that he was drawing SSA disability 
benefits.  The RO has not attempted to obtain the 
administrative decision and the records upon which SSA relied 
in reaching its decision.  The Court has held that VA's duty 
to assist encompasses obtaining medical records that 
supported an SSA award of disability benefits as they may 
contain information relevant to VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records 
should be requested, and associated with the veteran's claims 
file.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.  If the 
records are not obtained, the Veteran 
should be notified pursuant to the 
provisions of 38 C.F.R. § 3.159(e).

2.   After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue 
on appeal. If the benefit sought 
remains denied, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

